                Case 14-30998                  Doc 115               Filed 11/14/18 Entered 11/14/18 13:08:03                   Desc Main
                                                                      Document     Page 1 of 8
Connecticut Local Form Chapter 13 Plan                                                                                                   09/04/2018
                                                       UNITED STATES BANKRUPTCY COURT
                                                           DISTRICT OF CONNECTICUT

 Fill in this information to identify your case:

 Debtor 1*:         Brian                                                           Piccirillo
                    First Name               Middle Name                            Last Name
                    Social Security Number: xxx-xx-6426
                             (Enter last 4 digits)


 Debtor 2*:         Sandra                                                          Piccirillo                                 CHAPTER 13 PLAN
                    First Name               Middle Name                            Last Name
                    Social Security Number: xxx-xx-7721
                             (Enter last 4 digits)


 Case Number            14-30998
    (If known)
 *For purposes of this Chapter 13 Plan, "Debtor" means "Debtors" where applicable.
      SECOND MODIFIED, THIRD AMENDED Plan (Indicate 1st, 2nd, etc.)                                ECF No. of prior plan 66, 108.2

 Amended Plan: Only complete this section if this is an amended plan before confirmation.
Sections of the Plan that have been amended (list)
 Plan Section(s)                                 Amendment(s) (Describe)
 3.1, 3.2                                                            Include post-petition arrearage, clarify that City of Ansonia claim not subject to
                                                                     valuation, clarify that plan amounts are monthly

If your plan amendment affects all creditors of a certain class (secured, priority or unsecured non-priority) check each class of
creditors affected. If the changes above affect only individual creditors, list each below.

               All Creditors (Check all that apply):
                           secured
                           priority
                           unsecured, non-priority

            The amendment affects individual creditors. List each below.
 Creditor Name(s)                          Proof of Claim Number                                             Type of Claim
 City of Ansonia Sewer Dept.                                   5                                             Secured
 Wilmington Savings Fund                                       7 (Amended)                                   Secured

 I.                                                                                NOTICES

         To Debtors:           Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                               and modified plans shall be served upon all creditors by the Debtor and a certificate of service shall be filed
                               with the Clerk.

                               "Collateral" as used in this Chapter 13 Plan means the property securing a claim.

                               If the Debtor intends to determine the secured status of a claim pursuant to 11 U.S.C. § 506, or if the Debtor
                               intends to avoid the fixing of a lien that impairs the Debtor's exemption pursuant to 11 U.S.C. § 522(f), then the
                               Debtor must do two things: (1) indicate the Debtor's intention in this Chapter 13 Plan in the space below; and
                               (2) file a separate motion pursuant to 11 U.S.C. § 506 or 11 U.S.C. § 522(f) following the Contested Matter
                               Procedure or local rules adopted after December 1, 2017. If a separate motion is not filed then the Debtor will
                               not be entitled to relief pursuant to 11 U.S.C. § 506 or 11 U.S.C. § 522(f).

                               The Debtor must check the appropriate box (Included or Not Included) in the chart below. If an item is checked
                               as "Not Included," or if both boxes are checked, the provision will be ineffective if later set out in this Chapter
                               13 Plan.

Rev. 07/2018                                                                      Page 1 of 8

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                Case 14-30998                  Doc 115               Filed 11/14/18 Entered 11/14/18 13:08:03          Desc Main
                                                                      Document     Page 2 of 8
 Debtor:           Brian Piccirillo                                                              Case Number:    14-30998
                   Sandra Piccirillo

 The valuation of a secured claim pursuant to 11 U.S.C. § 506, set out in                     Included              Not Included
 Section 3.2, which may result in a partial payment or no payment at all to
 the secured creditor.
 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security                    Included              Not Included
 interest pursuant to 11 U.S.C. § 522(f), set out in Section 3.3.
 Assumption or rejection of executory contracts or unexpired leases                           Included              Not Included
 pursuant to 11 U.S.C. § 365, set out in Section VI.

         To Creditors: Your rights may be affected by this Chapter 13 Plan. You must file a timely proof of claim in order to be
                       paid. See Fed.R.Bankr.P. 3002. Your claim may be modified or eliminated. You should read this Chapter 13
                       Plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
                       attorney, you may wish to consult one.

                               If you oppose the Chapter 13 Plan's treatment of your claim or any provision of this Chapter 13 Plan, you or
                               your attorney must file an objection to confirmation no later than 7 days before the date set for confirmation
                               of the Chapter 13 Plan, unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may
                               confirm this Chapter 13 Plan without further notice if no objection to confirmation is filed. See Fed.R.Bankr.P.
                               3015.

                               This Chapter 13 Plan does not allow claims. The fact that your claim is classified in this Chapter 13 Plan does
                               not mean that you will receive payment.

         To All Parties: The Chapter 13 Plan contains no non-standard provisions other than those set out in Section VII. The Debtor
                         must check one box in the chart below indicating whether any non-standard provision is Included or Not
                         Included in Section VII of this Chapter 13 Plan.

 Nonstandard provisions, set out in Section VII.                                              Included              Not Included

 II.                                                           PLAN PAYMENTS AND LENGTH OF PLAN

            The Debtor shall submit all or such portion of future earnings or other future income of the Debtor to the supervision and
            control of the Chapter 13 Standing Trustee as is necessary for the execution of this Chapter 13 Plan as required by 11 U.S.C.
            § 1322(a)(1). Payments by the Debtor will be made as set forth in this Section II.

            2.1 Payments to Chapter 13 Standing Trustee.

                   The Debtor will make payments to the Chapter 13 Standing Trustee as follows:
                $ 450.00                        per Month                  for 23                months.
                $ 520.00                        per Month                  for 30                months.
                $ 1731.00                       per Month                  for 7                 months.
                If fewer than 60 months of payments are specified, additional monthly payments may be made to the extent necessary to
                make the payments to creditors specified in this Chapter 13 Plan.

            2.2 Source of Payments to the Chapter 13 Standing Trustee.

                  Check all that apply.
                     The Debtor will make payments pursuant to a payroll deduction order.
                  Fill in employer information for payroll deduction:
                   Employer Name:                          Zee Ford, Inc.
                   Employer Address:                       301 East Main St.
                                                                       Branford, CT 06405
                   Employee Identification No:                         xxx-xx-6426
                                                       (Note: Redact SSN so only last 4 digits appear)
                     The Debtor will make payments directly to the Chapter 13 Standing Trustee at the following address (include case
                    number on payment):
                               Roberta Napolitano, Chapter 13 Standing Trustee
                               PO Box 610, Memphis, TN 38101-0610
Rev. 01//2018                                                                   Page 2 of 8

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                Case 14-30998                  Doc 115               Filed 11/14/18 Entered 11/14/18 13:08:03                       Desc Main
                                                                      Document     Page 3 of 8
 Debtor:           Brian Piccirillo                                                                      Case Number:        14-30998
                   Sandra Piccirillo

            2.3 Income tax refunds.
               Check one.
                   The Debtor will retain any income tax refunds received during the plan term. Note the Chapter 13 Standing Trustee
                  may reduce the Debtor's deduction for payment of taxes in calculating disposable income if this option is selected.
                   The Debtor will supply the Chapter 13 Standing Trustee with a copy of each income tax return filed during the plan
                  term within 14 days after filing the return and will turn over to the Chapter 13 Standing Trustee all income tax refunds
                  received during the Chapter 13 Plan term.
                  The Debtor will treat income tax refunds as follows:

            2.4 Additional Payments.
               Check one.
                  None. If "None" is checked, the rest of this subpart need not be completed or reproduced.
                                     $2,315.00 in pre-confirmation payments.

            2.5 Estimated Total Payments
               The estimated total payments to be made by the Debtor under this Chapter 13 Plan to the Chapter 13 Standing Trustee is:

                   $    40,382.00

            2.6 Order of Payments to Creditors by the Chapter 13 Standing Trustee
               Payments by the Chapter 13 Standing Trustee to classes of claims shall be made in the following order:

                  All concurrently

                  The Chapter 13 Standing Trustee shall make payments from the funds received from the Debtor pursuant to this Chapter
                  13 Plan until satisfaction of all costs of administration, all claims entitled to priority under 11 U.S.C. § 507, the present
                  value of all allowed secured claims, and payments to unsecured creditors as provided in this Chapter 13 Plan.

 III.                                                                TREATMENT OF SECURED CLAIMS

            3.1 Secured Claims That Will Not Be Modified.

                  Secured claims that will not be subject to a valuation motion pursuant to 11 U.S.C. § 506, or to avoidance pursuant to 11
                  U.S.C. § 522(f), shall be described in this section.

                   None. If "None" is checked, the rest of this subpart need not be completed or reproduced.
                   There are secured claims treated in this Chapter 13 Plan that are not going to be modified.
                   Arrears payments (Cure) will be disbursed by the Chapter 13 Standing Trustee and regular payments (Maintain) will be
                   disbursed by the Debtor, as specified below.


          1. Creditor:        07-Wilmington Svgs Fund, Trust
                                                                                     Check one of the following:
          Last 4 digits of                                                                  Arrearage on Petition Date 7,836.68    / /
          Account No.:     xxxxxxxxx8054
                                                                                     Interest Rate on Arrearage: 0.00%

                                                                                     Regular Payment (Maintain) by Debtor         $1,172.99   /month
                Real Property
                Principal Residence                                                  Check below regarding real property taxes and insurance
                Other (describe)                                                       Mortgage payments include escrow for:
                                                                                              Real estate taxes
          Address of Collateral:                                                              Homeowners Insurance
          Single family house at 9 Alan Drive, Ansonia, CT -
                                                                                       Debtor pays directly for::
          Debtors primary residence
                                                                                              Real estate taxes
                                                                                              Homeowners Insurance



Rev. 01//2018                                                                 Page 3 of 8

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                Case 14-30998                  Doc 115               Filed 11/14/18 Entered 11/14/18 13:08:03                         Desc Main
                                                                      Document     Page 4 of 8
 Debtor:           Brian Piccirillo                                                                         Case Number:        14-30998
                   Sandra Piccirillo



          2. Creditor:        Carmax Auto Finance
                                                                                       Check one of the following:
          Last 4 digits of                                                                    Arrearage on Petition Date 0.00   / /
          Account No.:
                                                                                       Interest Rate on Arrearage: 0.00%

                                                                                       Regular Payment (Maintain) by Debtor       $307.22     /month

                Real Property

          Personal Property/Vehicle
             Description of Collateral (include first digit and last four digits of VIN# for any vehicle):           2012 Nissan Versa
         *Note: Amounts set forth in this section are estimates subject to reasonable adjustment.
 3.Creditor:City of Ansonia Sewer Dept. Creditor's Total Claim                                    Proposed Secured Claim Amount
 Last 4 digits of Account No.:                  Amount: 3,936.87                             Total Secured Claim to be treated in
                                                Value of Collateral:        174,000.00       this Chapter 13 Plan: $3,936.87
                                                Secured Portion of Creditor's Lien:
 Real Property                                  $3,936.87                                    If claim is for taxes, list principal amount
    Principal Residence                         Unsecured Portion of Creditor's Claim*:      of tax:
    Other (describe)                             0.00                                        Claim Interest portion

 Address of Collateral:                                        Interest Rate: 00.00
 Single family house at 9 Alan Drive,
 Ansonia, CT - Debtors primary                                 Check below regarding real property taxes
 residence                                                     and insurance
                                                                  Mortgage payments include escrow for:
                                                                         Real estate taxes
                                                                         Homeowners Insurance
                                                                  Debtor pays directly for::
                                                                         Real estate taxes
                                                                      Homeowners Insurance

                                                               *Unsecured portion will be treated in
                                                               Section IV or V, as appropriate.
 4. Creditor:City of Ansonia Sewer Dept                        Creditor's Total Claim                                Proposed Secured Claim Amount
 Last 4 digits of Account No.:                                 Amount: 5,363.28                                  Total Secured Claim to be treated in
                                                               Value of Collateral:      174,000.00              this Chapter 13 Plan: $5,363.28
                                                               Secured Portion of Creditor's Lien:
 Real Property                                                   5,363.28                                        If claim is for taxes, list principal amount
   Principal Residence                                         Unsecured Portion of Creditor's Claim*:           of tax: Claim Principal portion
   Other (describe)                                              0.00

 Address of Collateral:                                        Interest Rate: 18.00
  Single family house at 9 Alan Drive,
 Ansonia, CT - Debtors primary                                 Check below regarding real property taxes
 residence                                                     and insurance
                                                                  Mortgage payments include escrow for:
                                                                         Real estate taxes
                                                                         Homeowners Insurance
                                                                  Debtor pays directly for::
                                                                         Real estate taxes
                                                                      Homeowners Insurance

                                                               *Unsecured portion will be treated in
                                                               Section IV or V, as appropriate.

                  Unless otherwise ordered by the Court, the amounts listed on a proof of claim filed before the filing deadline under
Rev. 01//2018                                                                   Page 4 of 8

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                Case 14-30998                  Doc 115               Filed 11/14/18 Entered 11/14/18 13:08:03          Desc Main
                                                                      Document     Page 5 of 8
 Debtor:          Brian Piccirillo                                                           Case Number:        14-30998
                  Sandra Piccirillo

                 Fed.R.Bankr.P. 3002(c) control over any contrary amounts listed above as to the current installment payment and
                 arrearage. In the absence of a contrary, timely filed proof of claim, the amounts stated above are controlling. If relief from
                 the automatic stay is ordered as to any item of Collateral listed in this Section, then, unless otherwise ordered by the
                 Court, all payments under this paragraph by the Chapter 13 Standing Trustee as to that Collateral will cease, and all
                 secured claims based on that Collateral will no longer be treated by this Chapter 13 Plan.

                 The Debtor shall pay current real property taxes, personal property taxes, and insurance for property (Collateral) to be
                 retained prior to and after confirmation of any Chapter 13 Plan.

            3.2 Secured Claims Subject to Valuation Motion.
                  None. If “None” is checked, the rest of this subpart need not be completed or reproduced.
                  The Debtor intends to seek an order of the Bankruptcy Court valuing a claim pursuant to 11 U.S.C. § 506.

                 Secured Claims that are Subject to a Separate Motion or Adversary Proceeding Based on Valuation.
                 Valuations under 11 U.S.C. § 506 may be sought to determine how a secured creditor's claim will be treated in a chapter
                 13 plan. This Chapter 13 Plan does not value claims. To value a claim pursuant 11 U.S.C. § 506, the Debtor must file and
                 serve a separate motion pursuant to Fed.R.Bankr.P. 3012, 7004 and 9014(b). Any other form of relief sought by a debtor,
                 including a determination of the extent, validity, and/or priority of a secured creditor’s lien, must be determined in an
                 adversary proceeding pursuant to Fed.R.Bankr.P. 7001.

                 The information provided below is for information purposes only, and the Debtor's valuation stated herein is subject to
                 change, without the need to modify this Chapter 13 Plan, based on the resolution of any motion or adversary proceeding
                 on valuation. The amount of the creditor's claim in excess of the valuation determined by the Court for the Collateral shall
                 be treated with other general unsecured claims and paid pro rata provided that the creditor timely files a proof of claim.

                 The Debtor intends to file a motion requesting that the Court determine the value of the secured claims listed below. For
                 each non-governmental secured claim listed below, the Debtor states that the value of the secured claim should be as set
                 out below. For secured claims of governmental units, unless otherwise ordered by the Court, the value of a secured claim
                 listed in a proof of claim controls over any contrary amount listed below. For each listed claim, the value of the secured
                 claim as determined by the Court will be paid in full with interest at the rate stated below, upon an order of the Court on
                 the Debtor's Motion.

                 The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim
                 under Section V of this Chapter 13 Plan. If the amount of a creditor’s secured claim is listed below as having no value, the
                 creditor’s allowed claim will be treated in its entirety as an unsecured claim under Section V of this Chapter 13 Plan.
                 Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim controls over
                 any contrary amounts listed in this paragraph.

                 The holder of any claim listed below will retain the lien on the Collateral of the Debtor or the estate(s) until the earlier of:

                        (a) payment of the underlying debt determined under nonbankruptcy law, or

                        (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate.

                 1. Real Property:              NONE

                  2. Vehicles:           NONE


                  3. Personal Property:                 NONE


            3.3 Secured Claims Subject To Avoidance (11 U.S.C. § 522(f)).
                   None. If “None” is checked, the rest of this subpart need not be completed or reproduced.
                   The Debtor is seeking to avoid the fixing of judicial liens pursuant to 11 U.S.C. § 522(f). Judicial liens or
                    nonpossessory, nonpurchase money security interests securing the claims may be avoided to the extent that they
                    impair the exemptions under 11 U.S.C. § 522(f) as listed below. A separate motion must be filed and served
                    pursuant to Fed.R.Bankr.P. 7004 and applicable local rules.
Rev. 01//2018                                                                 Page 5 of 8

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                Case 14-30998                  Doc 115               Filed 11/14/18 Entered 11/14/18 13:08:03                      Desc Main
                                                                      Document     Page 6 of 8
 Debtor:          Brian Piccirillo                                                                        Case Number:       14-30998
                  Sandra Piccirillo


              To avoid liens pursuant to 11 U.S.C. § 522(f), the Debtor must file and serve a separate motion on the affected creditor(s)
              pursuant to Fed.R.Bankr.P. 3012, 7004 and 9014(b). The Debtor may at a later date seek to avoid a judicial lien held by a
              creditor not listed below. The details below are provided for informational purposes only, and are subject to change,
              without the need to modify this Chapter 13 Plan, based on the resolution of the Debtor's motion to avoid lien. The
              amount of the creditor's avoided lien, if any, shall be treated with other general unsecured claims and paid pro rata
              provided that the creditor timely files a proof of claim. The amount of the judicial lien or security interest that is avoided
              will be treated as an unsecured claim in Section IV or V as applicable, to the extent allowed. The amount, if any, of the
              judicial lien or security interest that is not avoided will be paid in full as a secured claim under this Chapter 13 Plan. See,
              11 U.S.C. § 522(f) and Fed.R.Bankr.P. 4003(d). The Debtor discloses the intention to avoid liens held by the following
              creditors.
 1. Creditor: 04-Capital 1 Bank                                          Collateral:     Single family house at 9 Alan Drive, Ansonia,
                                                                                                       CT - Debtors primary residence
 Last 4 digits of Account No.: xxxxxxxxxxxx6032                                           Basis for    11 U.S.C. § 522(d)(1)    $11,500.00
                                                                                          Exemption: 11 U.S.C. § 522(d)(1)      $11,500.00

 Total Amount of Creditor's Claim: 3,451.51                                               Amount of Claimed Exemption $23,000.00
                                                                                          that could be claimed:
                                                                                           Amount of Claim to be treated 3,451.51
                                                                                          as unsecured claim:
 2. Creditor: 08-PYOD LLC (Am. Gen.)                                                      Collateral: Single family house at 9 Alan Drive, Ansonia, CT
                                                                                                       - Debtors primary residence
 Last 4 digits of Account No.: xxxxxx1948                                                 Basis for
                                                                                          Exemption:     11 U.S.C. § 522(d)(1)    $11,500.00

 Total Amount of Creditor's Claim: $19,037.06                                             Amount of Claimed Exemption $23,000.00
                                                                                          that could be claimed:
                                                                                           Amount of Claim to be treated $19,037.06
                                                                                          as unsecured claim:

            3.4 Surrender of Collateral:
                  None. If “None” is checked, the rest of this subpart need not be completed or reproduced.
                   The Debtor elects to surrender to each creditor listed below the Collateral identified. Upon entry of an order
                    confirming this Chapter 13 Plan, pursuant to 11 U.S.C. § 362(c)(1) the stay of an act against property of the estate
                    provided in 11 U.S.C. § 362(a) terminates because the Collateral surrendered pursuant to this Chapter 13 Plan is no
                    longer property of the bankruptcy estate. See, 11 U.S.C. § 1327(b).

        Name of Creditor                                             Lasr 4 Digits of Account No.       Description of Collateral (Address, Vehicle, etc.)
 1.     02-Ford Motor Credit Corp                                    xxxx8905                           2010 Ford Edge, 70,000 miles, fair condition,
                                                                                                        fully encumbered

 IV.               TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. § 507 and 11 U.S.C. § 1322(a)(4)]

            4.1 Applicability Of Post-Petition Interest.

                 The Chapter 13 Standing Trustee's fees and all allowed priority claims, including domestic support obligations other than
                 those treated in Section 4.4, will be paid in full without post-petition interest. If the court determines the Debtor is solvent
                 or is to be treated as solvent under this Chapter 13 Plan, the Court may order post-petition interest be paid on claims.


                 If this Chapter 13 Plan proposes to pay post-petition interest on priority claims because the Debtor is
                 being treated as if he or she were solvent, then interest shall be paid, if applicable, as follows: 18%
                 interest per annum to creditors holding priority and general unsecured, municipal tax claims; 12%
                 interest per annum to the State of Connecticut Department of Revenue Service's priority and general
                 unsecured state tax claims; and, 4% interest per annum to the Internal Revenue Service's
                 priority and general unsecured federal tax claims.

            4.2 Trustee's Fees.
Rev. 01//2018                                                                      Page 6 of 8

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                Case 14-30998                  Doc 115               Filed 11/14/18 Entered 11/14/18 13:08:03                         Desc Main
                                                                      Document     Page 7 of 8
 Debtor:          Brian Piccirillo                                                                             Case Number:      14-30998
                  Sandra Piccirillo


                 The Chapter 13 Standing Trustee's fees are governed by statute and may change during the course of the case but are
                 estimated to be 10% of plan payments.

            4.3 Administrative Attorney's Fees. PRO BONO
                 Total Fees:                 Total Expenses:                                       Paid Prior to Confirmation:   Balance Due:
                   $3,700.00                                 $0.00                                 $3,200.00                     $500.00

                   Total Allowance Sought:                                        $3,700.00 (Fees and Expenses)

                   Payable          $500.00                            [Check one]              Through this Chapter 13 Plan
                                    (supplemental)
                                                                                                Outside this Chapter 13 Plan

                  Attorneys shall file applications for allowance of compensation and reimbursement of expenses pursuant to 11 U.S.C. § 330 if the total
                  allowance sought exceeds $4,000.00 before confirmation of this Chapter 13 Plan. The Court will consider allowance of compensation
                  and reimbursement of expenses without such an application if the total allowance sought equals or is less than $4,000.00.

            4.4 Domestic Support Obligation(s).
                   None If “None” is checked, the rest of this subpart need not be completed or reproduced.
            4.5 Priority Claims.

                     None. If “None” is checked, the rest of this subpart need not be completed or reproduced.

 V.                                               TREATMENT OF UNSECURED NON-PRIORITY CREDITORS

            5.1. Unsecured Non-Priority Claims, Dividend To Be Paid.
                   None If “None” is checked, the rest of this subpart need not be completed or reproduced.
                 Through this Chapter 13 Plan the Debtor proposes to pay the general unsecured creditors holding claims totaling:

                                                                        $34,979.75

                  a dividend of           43%                  over a period of     60          months

                  If the Debtor is being treated as solvent under this Chapter 13 Plan (so that unsecured creditors receive 100% of their
                  claims plus interest), the interest rate to be paid to unsecured, non-tax claims is 0

 VI.                                                   EXECUTORY CONTRACTS AND UNEXPIRED LEASES

                       None. If “None” is checked, the rest of this section need not be completed or reproduced.

 VII.                                                                NON-STANDARD PLAN PROVISIONS

                       None. If “None” is checked, the rest of this section need not be completed or reproduced.

                  Non-standard provisions must be set forth below, or in an attachment. A non-standard provision is a provision not
                  otherwise included in the Local Form Chapter 13 Plan or deviating from it. Non-standard provisions set out elsewhere in
                  this Chapter 13 Plan are void.

                           PURSUANT TO 11 U.S.C. § 1327(b), PROPERTY OF THE ESTATE WILL VEST
                      IN THE DEBTOR UPON ENTRY OF AN ORDER CONFIRMING THIS CHAPTER 13 PLAN.



I declare that the information set forth in the foregoing Chapter 13 Plan is true and correct and is sworn to under penalty of perjury.
By signing and filing this document each Debtor certifies that the wording and order of the provisions in this Chapter 13 Plan
are identical to those contained in the Connecticut Local Form Chapter 13 Plan and that this Chapter 13 Plan contains no
non-standard provisions other than those set out in Section VII.
Rev. 01//2018                                                                     Page 7 of 8

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                Case 14-30998                  Doc 115               Filed 11/14/18 Entered 11/14/18 13:08:03              Desc Main
                                                                      Document     Page 8 of 8
 Debtor:          Brian Piccirillo                                                                     Case Number:   14-30998
                  Sandra Piccirillo


 /s/ Brian Piccirillo                                                              /s/ Sandra Piccirillo
 (Debtor Signature)                                                                (Joint Debtor Signature
 Brian Piccirillo                                        Nov. 14, 2018             Sandra Piccirillo                         Nov. 14, 2018
 Debtor(Type Name)                                       Date                      Joint Debtor (Type Name)                  Date

 /s/ Kenneth E Lenz                                       Nov. 14, 2018
 kenneth E Lenz                                           Date
  Attorney with permission to sign on
           Debtor(s)' behalf

[Note: Each attorney signature on this document is subject to Fed.R.Bankr.P.9011.]




Note: An original document with the Debtor's inked signature must be maintained by Debtor's attorney.




Rev. 01//2018                                                                 Page 8 of 8

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
